Citation Nr: 1516787	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for major depression with anxiety, claimed as secondary to bilateral hearing loss and tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from July 1961 to July 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using a physical claims file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The issues of whether new and material evidence has been received to reopen the claims are addressed herein; the issues of entitlement to service connection for the disabilities on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability, tinnitus, and depression was denied in a December 2006 rating decision that was not appealed and became final. 

2.  Evidence received since the December 2006 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims.
CONCLUSION OF LAW

As new and material evidence has been received since the issuance of a final December 2006 decision, the criteria for reopening the claims for service connection for a bilateral hearing loss disability, tinnitus, and major depression with anxiety are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The AOJ reopened the Veteran's claims for service connection in the rating decisions on appeal.  Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

Review of the file shows the previous denials of entitlement to service connection in December 2006 were based on determinations that there was no in-service occurrence of bilateral hearing loss, and there was an absence of a link of the current bilateral hearing loss to service; the evidence of record did not show signs and symptoms of persistent and recurring tinnitus related to an event in service; and that depression could not be granted on a secondary basis as bilateral hearing loss and tinnitus were not service-connected.  The December 2006 decision was not appealed nor was new and material evidence submitted within one year, accordingly, the determination is final.  38 C.F.R. §§ 3.156(b), 20.1103 (2014).  

The evidence received since the December 2006 decision includes in pertinent part, but is not limited to, a private opinion in August 2009 that stated that based on the Veteran's history, it was likely that some of his hearing loss and tinnitus were caused by his noise exposure while in the service.  The Veteran was also afforded a VA examination in October 2009 in which the examiner diagnosed major depression with anxiety and opined that the depression was the result of the Veteran's hearing loss caused in service.

Because such opinions were one of the elements not present in December 2006, this evidence is sufficient to reopen the previously-denied claims.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.  Therefore, this evidence is new and material, and reopening of the claims is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 



ORDER

The Board having determined that new and material evidence has been presented, reopening of the claims for service connection for a bilateral hearing loss disability, tinnitus, and major depression with anxiety is granted. 


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

In addition to the aforementioned August 2009 private opinion and October 2009 VA opinion, the Veteran was afforded a VA examination in November 2009 in which the examiner stated that he or she concurred with the VA opinion provided in October 2006; namely, that given that the Veteran had normal hearing sensitivity at separation and that noise induced hearing loss did not progress once the noise source was removed beyond the normal aging process, it was less likely that the Veteran's hearing loss was service connected; given that the Veteran reported tinnitus beginning in the late 1980's or early 1990's, well after his time in service, it was less likely to be service connected.

The Board finds that the etiological opinions of record are inadequate for adjudication purposes.   To this point, a bare conclusion unsupported by a rationale, such as the ones given in August and October 2009, diminishes the probative value, if any, of the opinion.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).

Moreover, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (CAVC) held that hearing acuity within normal limits on separation does not preclude service connection for a current hearing loss disability.  As such, if the November 2009 examiner's opinion is that the current hearing loss disability is unrelated to military service do to the lack of evidence of a hearing loss disability in service, then the rationale is inadequate to decide the Veteran's claim.  

Finally, the claim for service connection for major depression with anxiety on a secondary basis is intertwined with the claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, appellate action on the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disabilities on appeal that are not already of record.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  After associating all pertinent outstanding records, obtain an addendum opinion from the VA examiner who provided the November 2009 examination, or another appropriate medical provider if that VA examiner is no longer available.  The Veteran's entire claims file (including electronic records within Virtual VA and VBMS) and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion.  All indicated studies should be conducted, including current audiometric testing if deemed necessary, and all findings reported in detail. 

Specifically, the examiner must offer an opinion as to whether it is as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his active service, including his reported in-service noise exposure. 

In doing so, the examiner must consider and comment upon the Veteran's lay statements of noise exposure, as well as the Veteran's audiogram results of record, including the any post-service audiometric results, and the implications of any threshold shifts between the different audiograms. 

In rendering the above opinion, the examiner is advised that the mere absence of in-service evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for a hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

3.  Thereafter, undertake any other development action that is deemed warranted and readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


